Louis Allen, James E. Morris, and E. E. Hawkins were jointly indicted for the offense of burglary. Allen was tried separately and was found guilty of the offense charged. The evidence tending to *Page 61 
connect him with the burglary was wholly circumstantial, and was insufficient to exclude every other reasonable hypothesis save that of his guilt. Therefore the verdict was contrary to law and the evidence, and the denial of a new trial was error.
Judgment reversed. MacIntyre and Gardner, JJ., concur.
                        DECIDED OCTOBER 16, 1945.